Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  the word “receive” appears to be missing before the phrase “an initial player game play preference” in line 3 of the claim. The Examiner has made this determination based on considering claim 19, which is the same claim in method form.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2004/0224753 to O’Donovan in view of US 6,110,041 to Walker et al. 
Re claim 1, O’Donovan discloses an electronic gaming machine (EGM) (Fig. 1 No. 10) comprising: a processor circuit; and a memory coupled to the processor circuit, ([0016], [0031], the EGM may be a standalone machine performing all of the processing from memory or the machine may be assisted by a central processor w/ central memory) the memory comprising machine-readable instructions that, when executed by the processor circuit cause the processor circuit to: 

a math engine that governs probabilities of pseudorandom events that can occur in the course of operation of the wagering game, ([0018] a microprocessor controlled gaming machine’s configuration characteristics govern ‘frequency of payout’, see also [0019], [0023], [0029], [0035]) and 
a pay table that defines winning events that can occur in the course of operation of the wagering game and corresponding payouts that are made to the player upon occurrence of the winning events, ([0010], [0019], 0023], [0030]) wherein the pay table, the math engine and the game flow rules provide payouts having a return to player (RTP), over time, that falls within a predetermined window; ([0010], “In the event a new game is configured, the gaming machine must relatively maintain a pre-set pay table for the gaming machine. Accordingly, the gaming machine logic determines whether the inputted configuration modification will substantially impact the gaming machine pay table. If a modification impacts the return, the gaming machine adjusts other configurations within the game to maintain the pay table.” See also [0019], [0023])

Although O’Donovan teaches the same inventive concept substantially as claimed, O’Donovan’s illustrative embodiment receives game play preferences from manual player selections, and as such lacks, “responsive to initiating the wagering game on the EGM, determine a player game play preference of the player associated with playing the wagering game on the EGM based on play of the wagering game by the player.”
Walker is an analogous prior art reference that, like O’Donovan, discloses an electronic gaming machine enabling game flow rule reconfiguration. Walker discloses an (EGM) in Fig. 1, 3, No. 120 comprising: a processor circuit; CPU 310, and a memory coupled to the processor circuit, ROM 340, RAM 342, the memory comprising machine-readable instructions that, when executed by the processor circuit cause the processor circuit to: initiate a wagering game on the EGM, wherein the wagering game operates according to a set of game rules comprising game flow rules that define a sequence of game events that are presented to a player in a course of operation of the wagering game, (Walker 6:10-25 describes the basic game flow operation of slot machine 120. 7:5-38 describes that game flow rules that affect game type, language, 
Walker teaches that it was known in such an analogous system to responsive to initiating the wagering game on the EGM, determine a player game play preference of the player associated with playing the wagering game on the EGM based on play of the wagering game by the player; wherein, like O’Donovan, Walker subsequently uses determined game play preferences to adjust the game flow rules from a first set of game flow rules to a second set of game flow rules in response to the determined player game play preference. (See Walker Abstract, "A slot machine networked to a central server receives preference data corresponding to a player from the central server and configures the game to match the received preference While the player plays the slot machine, the slot machine transmits data about the player's performance to the central server. The central server determines appropriate casino preference values based upon the player's performance and transmits those values to the slot machine for configuration.") See also "Adapting to Player Casino Preferences" in 8:40-9:14, describing Figs. 11A-B. 9:1-7 in particular describes that, “Server 110 preferably establishes casino preferences by applying the received play results to predetermined rules. These rules may consider, for example, the skill of the player or the amount of money spent before the player quits. These rules are preferably designed to adjust casino parameters to stimulate the player's interest in continuing to play slot machine 120.” This adaptive casino preference process starts in Fig. 11A by the player inserting his player tracking card 1105 and the player ID number being transmitted to the slot server. If the player already has a preference account in 1120-1130, preferences are loaded to the slot machine in 1135 and used to configure it. if not, default preferences are used, 1125. While a player plays a slot machine in step 1140, the slot machine sends results of gambling activity to the slot network server, 1145. The slot network server analyzes play results, updates casino preferences database, and transmits casino preferences to slot machines 1150, and slot machine configures game to match casino preferences.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that implementing Walker’s automated login- and game-play based game 
Re claims 2-3, 14-15, see O’Donovan [0010], [0019], [0023]. 
Re claims 4-7 and 16, O’Donovan states that the characteristics that can be configured as a player preference include bonus games and play speed. Although O’Donovan in view of Walker does not explicitly state that a number of bonus games can be increased or decreased (wherein bonus games are also interpreted as achieving in-game goals as recited in claim 6), or that play speed preferences can explicitly affect a playing duration, these variations would have been an obvious matter of design choice to one having ordinary skill in the art especially considering that these variations, recited in the alternative, are not claimed as providing a stated advantage or solving a particular problem. 
Re claim 8-11, 17-18, see the Abstract and Fig. 11B and 8:40-9:14 of Walker.
Re claim 13, see the rejection of claim 1, wherein the discussion of the apparatus necessarily involves a discussion of a method of its use. 
Re claim 20, see the rejection of claim 1, wherein the additional limitation of adjusting the math engine is met by the disclosure of O’Donovan [0022]-[0023] regarding changed win frequencies in order to maintain a predefined payback percentage, and O’Donovan [0035] regarding changed payout sizes in combination with changed win frequencies. 
Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715